Citation Nr: 1003318	
Decision Date: 01/22/10    Archive Date: 02/01/10

DOCKET NO.  08-14 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a lung disorder 
characterized as chronic obstructive pulmonary disease (COPD) 
and asthma.

2.  Entitlement to service connection for fatty tumors of the 
lungs and other organs.

3.  Entitlement to an increased rating for service-connected 
hallux valgus of the right foot, currently evaluated as 20 
percent disabling. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel

INTRODUCTION

The Veteran served on active duty from October 1963 to August 
1966.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an October 2007 decision by the RO in Waco, Texas 
that in pertinent part, denied service connection for COPD 
and fatty tumors of the lungs and other organs, and denied an 
increase in a 20 percent rating for hallux valgus of the 
right foot. 

The Board notes that there are other issues not currently on 
appeal.  In its October 2007 decision, the RO also granted an 
increased 20 percent rating for service-connected residuals 
of shrapnel wounds, muscle group II, right lung scarring with 
retained foreign bodies, denied an increase in a 30 percent 
rating for service-connected neuropathy of the right peroneal 
nerve, and denied an increase in a 10 percent rating for 
residuals of shrapnel wounds, muscle group IV, right 
shoulder.  A notice of disagreement was received from the 
Veteran in November 2007, and a statement of the case was 
issued in March 2008.  In his May 2008 VA Form 9 (substantive 
appeal), the Veteran specifically limited his appeal to the 
three issues listed on the first page of this decision.  As 
he has not submitted a timely appeal as to the other issues, 
they are not in appellate status, and will not be addressed 
by the Board.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 
20.202, 20.302. 

The issues of entitlement to service connection for a lung 
disorder characterized as chronic obstructive pulmonary 
disease (COPD) and asthma and for fatty tumors of the lungs 
and other organs are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's hallux valgus deformity of the right foot is 
manifested by complaints of pain, without evidence of 
surgical resection of the metatarsal head, or symptoms 
equivalent to severe foot injury.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for hallux 
valgus of the right foot have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 
5280, 5284 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The notice should also address 
the rating criteria or effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

For an increased-compensation claim, section 5103(a) 
requires, at a minimum, that the Secretary (1) notify the 
claimant that to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment; (2) provide examples of the types of 
medical and lay evidence that may be obtained or requested; 
(3) and further notify the claimant that "should an increase 
in disability be found, a disability rating will be 
determined by applying relevant [DC's]," and that the range 
of disability applied may be between 0% and 100% "based on 
the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment."  Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds 
sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed.Cir. 
2009).


The RO provided the appellant pre-adjudication notice by a 
letter dated in May 2007.  Complete notice was sent in May 
2008 and the claim was readjudicated in a September 2008 
supplemental statement of the case.  Mayfield, 444 F.3d at 
1333.

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, afforded the appellant 
physical examinations, obtained medical opinions as to the 
etiology and severity of disabilities, and afforded the 
appellant the opportunity to give testimony before the Board.  
All known and available records relevant to the issues on 
appeal have been obtained and associated with the appellant's 
claims file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.
 
Increased Rating

The Veteran contends that his hallux valgus of the right foot 
(i.e. bunion of the right great toe) is more disabling than 
currently evaluated.

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27.  When 
rating the veteran's service-connected disability, the entire 
medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. (1991). The current level of 
disability, however, is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  That being said, 
given unintended delays during the appellate process, VA's 
determination of the "current level" of a disability may 
result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period that the increased rating claim has been pending.  
In those instances, it is appropriate to apply staged 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).


Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

The RO has rated the Veteran's service-connected hallux 
valgus as 20 percent disabling since March 1997, under 
Diagnostic Codes 5280 and 5284.

Hallux valgus deformities are evaluated under 38 C.F.R. § 
4.71, Diagnostic Code 5280.  Under that code a maximum 10 
percent rating is warranted if there has been an operation 
and resection of the metatarsal head, or for a severe case, 
if equivalent to amputation of the great toe.  Thus, a higher 
rating is not warranted under this Diagnostic Code.

The RO has rated the Veteran's service-connected hallux 
valgus of the right foot by analogy under Diagnostic Code 
5284.  See 38 C.F.R. § 4.20 (permitting evaluation, by 
analogy, where the rating schedule does not provide a 
specific diagnostic code to rate the disability).  Diagnostic 
Code 5284 provides a 20 percent evaluation for moderately 
severe foot injury and a 30 percent evaluation for severe 
foot injury. 

The Board notes that words such as "severe" and "moderate" 
are not defined in the Rating Schedule.  Rather than applying 
a mechanical formula, VA must evaluate all evidence, to the 
end that decisions will be equitable and just.  38 C.F.R. § 
4.6. Although the use of similar terminology by medical 
professionals should be considered, it is not dispositive of 
an issue.  Instead, all evidence must be evaluated in 
arriving at a decision regarding a request for an increased 
disability rating.  38 U.S.C.A. § 7104; 38 C.F.R. §§ 4.2, 
4.6.

The Board notes that the Veteran is also service-connected 
for neuropathy of the right peroneal nerve, postoperative 
residuals, with hyperesthesia over the right leg and foot 
(also claimed as toes turning under), under Diagnostic Code 
8521, pertaining to paralysis of the external popliteal nerve 
(common peroneal).  The Veteran's symptoms of toe numbness 
and clawing of the 2nd through 5th digits are already 
evaluated under Diagnostic Code 8521, and thus these symptoms 
will not be considered when evaluating the service-connected 
hallux valgus of the right foot, as that would constitute 
impermissible pyramiding.  See Esteban v. Brown, 6 Vet. App. 
259 (1994); see also 38 C.F.R. § 4.14.

With respect to the Veteran's right hallux valgus, the 
medical evidence reveals that the Veteran has never undergone 
surgical resection of the metatarsal head.  At a July 2007 VA 
examination, the Veteran complained of pain at rest, when 
standing, and when walking.  He did not use any corrective 
shoes, inserts, or braces.  There was no effect on his 
occupation or his activities of daily living other than the 
fact that weightbearing activities were painful.  On 
examination, there was mild pain with motion at the first 
metatarsophalangeal (MTP) joint.  He had a tender medial 
bunion.  He had a 55-degree hallux valgus deformity of the 
great toe.  He had a normal gait, and his only functional 
limitation was that he was only able to stand for a few 
minutes without having pain.  Walking caused immediate pain 
in the bunion.  Pes planus was not an issue.  The diagnosis 
was severe hallux valgus deformity of the right great toe.

VA outpatient treatment records are negative for treatment of 
hallux valgus.

While acknowledging the Veteran's complaints and limitations, 
as detailed previously, the overall evidence does not reveal 
a disability picture most nearly approximating the next-
higher 30 percent rating under Diagnostic Code 5284, 
particularly as the record does not reflect ongoing treatment 
for the condition, or use of any corrective devices.  
Although the examiner characterized the Veteran's condition 
as severe hallux valgus, the weight of the evidence does not 
show that the severity of the condition equates to "severe" 
foot injury.  Furthermore, there is no showing of flat foot, 
weak foot, claw foot or other foot disability such as to 
warrant consideration under any additional code sections.

A higher rating is not available under any other potentially 
applicable diagnostic code.

In summary, the record fails to show that a rating in excess 
of 20 percent is warranted for hallux valgus, and therefore, 
the Board finds that the preponderance of the evidence is 
against the claim, and the claim must therefore be denied. 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

The Veteran's disability picture is contemplated by the 
rating schedule, the assigned schedular evaluation for the 
service-connected hallux valgus of the right foot is adequate 
and referral for an extraschedular rating is unnecessary.  
Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

An increased rating in excess of 20 percent for hallux valgus 
of the right foot is denied.

REMAND

Although further delay is regrettable, the Board finds that 
further development is required prior to adjudication of the 
Veteran's claims for service connection for COPD, asthma, and 
fatty tumors of the lungs and other organs.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.

The Veteran contends that he incurred COPD and/or asthma, and 
fatty tumors in the area of his lungs and other organs as a 
result of his military service, to include exposure to 
unspecified chemicals and "other elements."  He does not 
specifically contend that this condition was caused by 
herbicide (i.e., Agent Orange) exposure, but the Board finds 
that in light of his Vietnam service, the RO/AMC should 
consider these claims of service connection both on a direct 
basis and as due to herbicide exposure.  See 38 U.S.C.A. 
§ 1116; 38 C.F.R. §§ 3.307, 3.309(e).

Service treatment records reflect that in an October 1963 
report of Medical History, the Veteran gave a history of 
asthma, and denied shortness of breath and chest pain or 
pressure.  The reviewing examiner noted that the Veteran had 
self-diagnosed asthma.  On entrance medical examination in 
October 1963, his lungs and chest were normal, and a chest X-
ray study was negative.  In February 1965, the Veteran was 
treated for missile wounds to the right chest, right leg, and 
subcutaneous (i.e., beneath the skin) emphysema.  On flight 
medical examination in September 1965, his lungs and chest 
were clinically normal.  The examiner noted that the Veteran 
had mild hay fever a few days each year, which had never 
required treatment, with no current disability.  He was 
treated for an upper respiratory infection in January 1966.  
His lungs were clear in March 1966.  In a July 1966 report of 
medical history, the Veteran reported a history of sinusitis, 
hay fever, asthma and chest pain or pressure.  He denied 
shortness of breath.  The reviewing examiner noted that the 
Veteran had sinusitis and hay fever, occasionally severe, 
mild asthma around pollen and hay, and chest pain from shell 
fragments.  The July 1966 separation examination report shows 
that the only abnormality found with respect to the lungs and 
chest was a subcutaneous nodule (sebaceous cyst) below the 
left nipple.  A chest X-ray study was negative.  Service 
treatment records are negative for COPD and for treatment of 
asthma.

On VA examination in October 1966, a chest X-ray study showed 
that the lungs were clear.  Metallic foreign bodies were 
superimposed over the right lung base and could not be 
further localized.  On respiratory examination, breath sounds 
were clear with no rales.  The examiner did not diagnose COPD 
or asthma.  A VA hospital discharge summary in August 1967 
reflects a diagnosis of chronic bronchial asthma.  A report 
of a June 1997 VA examination reflects that the Veteran 
reported that he had allergic bronchial asthma prior to and 
after service.  The examiner diagnosed history of allergic 
bronchial asthma.

An April 2005 VA pulmonary consult reflects that the Veteran 
had been referred with a past medical history of asthma; his 
primary care provider noted that he had never heard the 
Veteran wheeze despite a previous diagnosis of asthma.  On 
examination, the Veteran reported that he had asthma for 
"all my life."  He reported that he smoked half a pack of 
cigarettes per day for 20 years, and quit 20 years ago.  The 
examiner noted that a July 2004 computed tomography (CT) scan 
of the Veteran's chest showed mild emphysematous changes 
consistent with COPD in both lungs.  Pulmonary function tests 
were performed, which showed an obstructive pattern, with 
suggestion of air trapping.  A January 2005 chest X-ray study 
showed mild COPD, with metallic fragments in the right 
thorax, and pleural thickening in the right lateral chest 
wall.  The diagnostic assessment was COPD with a reactive 
airway disease component.  The pulmonary physician opined 
that the Veteran's emphysematous changes shown on CT scan 
were likely related to his previous smoking history, and that 
the evidence of air trapping indicated a reactive airway 
disease or asthma component to his COPD.

As there is evidence of current disabilities, evidence of 
asthma in service, and an indication that the claimed 
disabilities may possibly be associated with the Veteran's 
service, the Board finds that it is necessary to afford the 
Veteran a VA medical examination to obtain a medical opinion 
to determine whether any current lung disorder is related to 
service.  38 C.F.R. § 3.159(c)(4)(i).  The examiner should be 
asked to determine if asthma existed prior to service, and if 
so, whether it was permanently aggravated by service.

A veteran will be presumed to have been in sound condition 
when examined, accepted, and enrolled in service, except as 
to defects, infirmities, or disorders noted at entrance into 
service.  Only such conditions as are recorded in examination 
reports are to be considered as noted. When no preexisting 
condition is noted upon entry into service, the veteran is 
presumed to have been sound upon entry and then the burden 
falls on the government to rebut the presumption of 
soundness.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 
2004).  Rebutting the presumption of soundness requires that 
VA show by clear and unmistakable evidence that (1) the 
veteran's disability existed prior to service and (2) that 
the preexisting disability was not aggravated during service.

With respect to the claim for service connection for fatty 
tumors of the lungs and other organs, the Board notes that a 
July 2004 computed tomography scan showed a low density mass 
in the left adrenal gland.  An October 2006 addendum reflects 
that the Veteran was concerned that he had not had a magnetic 
resonance imaging (MRI) scan since November 2005 to recheck 
the mass around his adrenal glands.  In its October 2007 
rating decision, the RO referred to a November 19, 2005 
Dallas treatment record which showed a lipid-rich nodule in 
the left adrenal gland and fatty infiltration of the liver.  
This VA medical record is not in the claims file and must be 
obtained prior to appellate review.  See also Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in 
constructive possession of the agency, and must be obtained 
if the material could be determinative of the claim).  In 
this regard, the Board notes that the Veteran has reported 
medical treatment at Sam Rayburn Memorial Veterans Center 
(SRMVC) outpatient clinic as well as the Dallas VA Medical 
Center (VAMC); both facilities should be contacted in an 
attempt to obtain the missing record.  

The RO should attempt to obtain any pertinent VA medical 
records pertaining to a lung disability or tumors, in 
particular the November 2005 magnetic resonance imaging (MRI) 
scan (or CT scan) referenced in the October 2007 rating 
decision.  38 U.S.C.A. § 5103A(c).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain any VA or 
private treatment records regarding 
treatment for a lung disorder or tumors 
that have not already been associated with 
the claims file.  In particular, the 
RO/AMC should attempt to obtain a copy of 
the November 2005 MRI or CT scan 
referenced in the October 2007 rating 
decision, by contacting both the SRMVC 
VAMC and/or outpatient clinic as well as 
the Dallas VAMC.

2.  Thereafter, the Veteran must be 
afforded a VA medical examination in order 
to evaluate the nature and etiology of the 
Veteran's claimed COPD and asthma.  The 
claims folder must be made available to 
the examiner(s) for use in the study of 
this case.  Such examination should 
include a review of the evidence in the 
claims folder, a comprehensive clinical 
evaluation, and any tests deemed 
necessary, followed by entry of all 
pertinent diagnoses.

In addition, the examiner is asked to 
respond to the following questions, 
providing a rationale for the responses 
provided:

(a) Please indicate a diagnosis for any 
current lung disorder(s).  Is it at least 
as likely as not that any of the Veteran's 
current lung disorders began during 
service or are related to any incident of 
service, to include exposure to 
herbicides?

(b)  If the answer to (a) is no, does the 
evidence of record clearly and 
unmistakably show that the Veteran had 
asthma that existed prior to military 
service?  If so, does the evidence clearly 
and unmistakably show that the preexisting 
asthma was not aggravated by service?  

3.  Thereafter, the service connection 
claims should be readjudicated, with 
consideration both on a direct basis and 
as due to herbicide exposure.  If the 
benefits sought on appeal remain denied, 
the Veteran and his representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


